515 F.2d 1098
Marion deV. COTTEN, Plaintiff-Appellant,v.BOARD OF REGENTS OF the UNIVERSITY SYSTEM OF GEORGIA et al.,Defendants-Appellees.
No. 74-2932.
United States Court of Appeals,Fifth Circuit.
July 9, 1975.

John B. Long, Augusta, Ga., for plaintiff-appellant.
Gould B. Hagler, Augusta, Ga., for Moretz and Curtis.
Alfred L. Evans, Jr., Asst. Atty. Gen., Atlanta, Ga., for defendants-appellees.
Before GODBOLD, Circuit Judge, SKELTON, Associate Judge,* and GEE, Circuit Judge.
PER CURIAM:


1
We agree with the findings and legal conclusions of the district court, which appear at --- F.Supp. ---.  The judgment is


2
Affirmed.



*
 Of the U. S. Court of Claims, sitting by designation